Exhibit 10.1

RETIREMENT AND RESTRICTIVE COVENANT AGREEMENT

This Retirement and Restrictive Covenant Agreement (this “Agreement”) by and
between Hancock Holding Company, a Mississippi corporation (the “Company”), and
Carl J. Chaney (“Executive”) is dated as of November 13, 2014.

WHEREAS, Executive is employed by the Company as President and Chief Executive
Officer of the Company and President of Whitney Bank (the “Bank”) and serves on
the Board of the Directors of the Company (the “Board”) and the Board of
Directors of the Bank (the “Bank Board”);

WHEREAS, Executive resigned from the position of President of the Company and
the Bank effective November 13, 2014, and shall retire from the position of
Chief Executive Officer of the Company and as a member of the Board and the Bank
Board, and from all other positions at the Company and the Bank, effective
December 31, 2014 (the “Termination Date”); and

WHEREAS, the Company and Executive have reached a mutual agreement relating to
Executive’s resignation and retirement and his agreement to be bound by certain
restrictive covenants following his retirement, and they wish to set forth their
mutual agreement as to such terms and conditions as set forth herein;

NOW, THEREFORE, the Company and Executive hereby agree as follows:

1. Resignation and Retirement. Effective as of November 13, 2014, Executive
resigned from the position of President of the Company and the Bank. Effective
as of the Termination Date, Executive has resigned and shall cease serving as
Chief Executive Officer of the Company, as a member of the Board and the Bank
Board, and in any other position he then holds as an officer or member of the
board of directors of any of the Company’s subsidiaries or affiliates. Executive
agrees to execute such documents and take such other actions as the Company may
request to reflect such resignations.

2. Compensation Matters.

(a) Compensation through December 31, 2014. While employed as Chief Executive
Officer through the Termination Date, Executive shall continue to receive his
current base salary ($707,000) and be eligible to participate in the Company’s
employee benefit plans on the same basis as other senior executives of the
Company.

(b) Compensation upon Retirement.

(i) Equity Compensation. Subject to Executive’s continued employment through the
Termination Date and the execution and effectiveness of the Release (as defined
in Section 4), effective as of the effective date of the Release (as set forth
in Paragraph 9 of the Release), the restricted stock awards granted to Executive
during fiscal years 2009 through 2013 shall vest on a pro-rata basis as set
forth in Schedule A attached hereto; provided, however, that the restricted
stock award granted in



--------------------------------------------------------------------------------

connection with Executive’s relocation to Louisiana in October 2013 will vest in
full. Effective as of the Termination Date, Executive’s outstanding stock
options (whether vested or unvested) and performance share awards shall be
forfeited and terminate immediately for no consideration and he shall have no
further rights with respect thereto.

(ii) Executive Incentive Plan Bonus. Subject to Executive’s continued employment
through the Termination Date, his compliance with the Restrictive Covenants (as
defined in Section 3) and the execution and effectiveness of the Release,
Executive shall be eligible to be awarded a bonus under the Company’s Executive
Incentive Plan (the “EIP”) for the fiscal year ending December 31, 2014, as
determined by the Compensation Committee of the Board based on the Company’s
actual performance for the Company’s 2014 fiscal year and otherwise in
accordance with the EIP and the Company’s customary practices. Any such bonus
shall be payable in a lump sum in cash at the same time as 2014 annual bonuses
are paid to other EIP participants.

(iii) Nonqualified Deferred Compensation Plan. For purposes of this
Section 2(b)(iii), all capitalized terms not otherwise defined herein shall have
the meaning set forth in the Company’s Nonqualified Deferred Compensation Plan
(the “NQDC Plan”). Executive is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and, as such, all
payments under the NQDC Plan as a result of Executive’s separation from service
on the Termination Date shall be subject to the six-month delay of payment in
accordance with the terms of the NQDC Plan. Following the Termination Date, the
account balances in Executive’s Deferral Account and Executive’s Company
Restoration Matching Account under the NQDC Plan shall become payable in
accordance with the terms of the NQDC Plan. In addition, Executive and the
Company agree that the portion of Executive’s Supplemental Contribution Account
under the NQDC Plan that would be vested as of the Termination Date (which
vested amount is equal to approximately $787,111 as of November 13, 2014 and
will increase or decrease through the payment date based on Executive’s deemed
investment elections) and the amount attributable to the vested portion of the
Supplemental Contribution Account as of the payment date shall become payable in
accordance with the terms of the NQDC Plan following the Termination Date.
Subject to Executive’s continued employment through the Termination Date, his
compliance with the Restrictive Covenants and the execution and effectiveness of
the Release, the portion of Executive’s Supplemental Contribution Account that
would be unvested as of the Termination Date, which Executive and the Company
agree is equal to approximately $1,836,593 as of November 13, 2014 and includes
the Supplemental Contribution for fiscal year 2014 (such amount, subject to
increase or decrease through the payment date based on Executive’s deemed
investment elections, the “Discretionary NQDC Amount”), shall vest in full as of
the Termination Date and, subject to Section 2(e), the Discretionary NQDC Amount
as of the payment date shall become payable following the Termination Date in
accordance with the terms of the NQDC Plan. Except as set forth in this
Section 2(b)(iii), Executive shall have no further rights under the NQDC Plan.

 

-2-



--------------------------------------------------------------------------------

(c) Restrictive Covenant Payment. Subject to Executive’s continued employment
through the Termination Date, his compliance with the Restrictive Covenants and
the execution and effectiveness of the Release, Executive shall, subject to
Section 2(e), be entitled to a lump sum cash payment in an amount equal to one
year of Executive’s base salary as in effect on the Termination Date ($707,000)
(the “Covenant Payment”), which amount shall be payable in a lump in cash as
soon as reasonably practicable after January 1, 2016.

(d) Relocation Payment Agreement; Automobile. Subject to Executive’s continued
employment through the Termination Date, his compliance with the Restrictive
Covenants and the execution and effectiveness of the Release, the Company shall
waive its rights under the Relocation Payment Agreement, by and between
Executive and the Company, dated October 24, 2013, including without limitation
the Company’s right to repayment of 50% of the relocation payments made to
Executive pursuant to the Company’s relocation program. No later than the
Termination Date, the Company shall take the necessary action to buyout the
lease on the automobile provided to Executive as of the date hereof and transfer
title of such automobile to Executive.

(e) Forfeiture and Recoupment Remedies. Notwithstanding anything the contrary,
if at any time Executive violates or threatens to violate the Restrictive
Covenants (as defined below) (i) at any time prior to the payment date of the
Discretionary NQDC Amount or the payment date of the Covenant Payment, the
Discretionary NQDC Amount and the Covenant Payment shall each (to the extent
then unpaid) be automatically forfeited and become non-payable, or (ii) at any
time following the payment date of the Discretionary NQDC Amount or the payment
date of the Covenant Payment, Executive shall repay (to the extent previously
paid and, if unpaid, the forfeiture provision in clause (i) shall apply) the
full amount of each of the Discretionary NQDC Amount and the Covenant Payment to
the Company within 30 days following Executive’s receipt of written notice from
the Company of such violation. For purposes of the forfeiture and recoupment
remedies applicable to the Discretionary NQDC Payment and Covenant Payment under
this Section 2(e), notwithstanding Section 3, it shall be a violation of the
Restrictive Covenants for Executive to provide services as a lawyer, either as
in-house or outside counsel, with respect to the Company Business in the
Geographic Area, if any such engagement or advice is being provided to an entity
that is opposite or adverse to the Company, including in connection with a
potential transaction. In addition, with respect to any incentive compensation
paid or payable to Executive under the terms of the Company’s plans, the Company
shall continue to have any rights and remedies available under the Company’s
clawback policy as in effect on the Termination Date.

(f) Other Vested Benefits. Except as provided in this Agreement, Executive shall
not be entitled to any other compensation or benefits from the Company or its
subsidiaries or affiliates, other than for vested benefits under the terms of
the Company’s retirement and welfare benefit plans of general applicability
(excluding for this purpose benefits under any severance plan or policy of, or
agreement with, the Company to which Executive shall have no entitlement).

3. Restrictive Covenants. In consideration of the foregoing, including without
limitation, the Discretionary NQDC Amount and the Covenant Payment, Executive
hereby agrees to be bound by the covenants set forth in Sections 3(a) through
3(e), which are referred to herein collectively as the “Restrictive Covenants”).

 

-3-



--------------------------------------------------------------------------------

(a) Confidential Information. At all times during his employment and thereafter,
Executive will not, for or on behalf of himself or any other person or entity,
directly or indirectly, (i) use for Executive’s own benefit or the benefit of
such other person or entity or to the detriment of the Company or (ii) disclose
to any other party any Trade Secrets or Confidential Information of the Company
or any person or entity affiliated with the Company. For purposes of this
Agreement, (A) “Confidential Information” means information of the Company or of
any person or entity affiliated with the Company which is non-public,
proprietary, and confidential in nature but is not a Trade Secret and (B) “Trade
Secrets” means information relating to the Company’s business or the business of
any person or entity affiliated with the Company which derives economic value,
actual or potential, from not being generally known to other persons and is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy or confidentiality, including but not limited to, technical or
non-technical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data and lists of actual or
potential customers or suppliers.

(b) Non-Competition Covenant. While employed by the Company and thereafter until
December 31, 2016, Executive is prohibited from, directly or indirectly, owning,
managing, being employed by or providing services as an independent contractor,
in any capacity, to, any enterprise that competes with the Company with respect
to the Company Business as conducted in the Geographic Area. For purposes of
this Agreement, (i) “Company Business” means all services and activities similar
to all services and activities currently conducted by the Company, including
without limitation, commercial and branch banking, international banking,
brokerage services, institutional and government banking, credit cards, consumer
finance, mortgage and personal and corporate trust services, and
(ii) “Geographic Area” means any parish in the State of Louisiana or county in
the state of Mississippi listed in Exhibit A.

(c) Non-Solicitation of Customers and Employees. While employed by the Company
and thereafter until December 31, 2016, Executive is prohibited from, directly
or indirectly, soliciting or inducing customers, vendors, suppliers, licensors
and employees to cease their relationship with the Company, and also from,
directly or indirectly, hiring any employee or other person retained by the
Company or its subsidiaries or affiliates; provided, that, this covenant shall
apply only to the extent that such solicitation or inducement relates, directly
or indirectly, to the Company Business as conducted in the Geographic Area.

(d) Non-Disparagement. At all times during his employment and thereafter,
Executive will refrain from publicly making any statement, verbal or otherwise,
relating to the Company and its directors, officers, employees, agents, advisors
or representatives, Executive’s employment with the Company or Executive’s
termination of employment with the Company, including the reasons for or any of
the events or circumstances surrounding such termination of employment, that
could reasonably be understood as disparaging or damaging the reputation of the
Company or its directors, officers, employees, agents, advisors or
representatives; provided, however, that the foregoing shall not be deemed to
prevent or impair Executive from truthfully testifying in any legal or
administrative proceeding or truthfully responding to inquiries or requests for
information by any regulator or auditor.

 

-4-



--------------------------------------------------------------------------------

(e) Return of Property and Materials. Upon the earlier of (i) demand by the
Company prior to the Termination Date and (ii) the Termination Date, Executive
shall immediately return to the Company all property of the Company or any
person or entity affiliated with the Company and all materials relating to the
Company’s business, the business of any person or entity affiliated with the
Company, or Executive’s employment hereunder, including all copies thereof,
whether provided by the Company to Executive or prepared or otherwise obtained
by Executive, including without limitation all materials containing any Trade
Secrets or Confidential Information of the Company or any person or entity
affiliated with the Company; any credit cards and security identification
passes; all materials relating to the customers of the Company or any person or
entity affiliated with the Company; all computers, communication devices or
other electronic equipment, hardware, software and storage media provided by the
Company or any person or entity affiliated with the Company; all other
memoranda, correspondence, records and notes. Nothing stated herein shall
prohibit Executive from retaining copies of any and all agreements between
himself and the Company, and documents reflecting benefit plans or agreements
which he is provided by the Company and any documents reflecting payments made
to or from him to the Company.

(f) Reasonableness. Executive acknowledges that the restrictions set forth
herein are necessary to prevent the use and disclosure of the Confidential
Information and Trade Secrets and to otherwise protect the legitimate business
interests and goodwill of the Company. Executive further acknowledges that all
of the restrictions in this Agreement are reasonable in all respects, including
duration, geographic scope and scope of activity. Executive agrees that the
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and restrictions set
forth in this Agreement. Executive agrees that he will be able to earn a
livelihood without violating the Restrictive Covenants, including without
limitation the non-competition covenant contained in Section 3(b).

(g) Enforcement. Executive acknowledges that his violation of any of the
Restrictive Covenants will cause immediate, substantial and irreparable harm to
the Company which cannot be adequately redressed by monetary damages alone. If
Executive breaches or threatens to breach the Restrictive Covenants, in addition
to the forfeiture and recoupment remedies described in Section 2(e), the Company
shall be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, without posting any bond or other security and without
the necessity of proof of actual damage, in addition to, and not in lieu of,
other such remedies as may be available to the Company for such breach,
including the recovery of monetary damages. If any portion of the Restrictive
Covenants contained herein, or the application thereof, is construed to be valid
or unenforceable, the other portions of the Restrictive Covenants or the
application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions to the fullest
extent possible. If any covenant or agreement in the Restrictive Covenants is
held to be unenforceable because of the duration or scope or geographic scope
thereof, then the court making such determination shall have the power to reduce
the duration and limit the duration or scope or geographic scope thereof, and
the Restrictive Covenants shall then be enforceable in their reduced form. For
purposes of the Restrictive Covenants, references to the Company shall include
its affiliates and subsidiaries.

 

-5-



--------------------------------------------------------------------------------

4. Release of Claims. In consideration of the entering into of this Agreement
and the payments and benefits provided for in Section 2, Executive agrees to
execute a general release in favor of the Company in the form attached hereto as
Exhibit B (the “Release”). Executive must execute the Release, if at all, during
the 21-day period after the Termination Date and, if Executive fails to execute
the Release within such period (or revokes the Release prior to it becoming
effective), Executive’s entitlement to the payments and benefits under this
Agreement that are conditioned on the effectiveness of the Release shall be
forfeited.

5. Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be binding upon the Company and its successors and assigns.
The “Company” shall mean the Company as hereinbefore defined and any successor
to it business and/or assets as aforesaid that assumes this Agreement by
operation of law or otherwise.

6. Amendment. This Agreement may be amended, modified or changed only by a
written instrument executed by Executive and the Company.

7. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Louisiana, without
reference to principles of conflict of laws. The Company and Executive hereto
irrevocably consent to jurisdiction in the courts of the State of Louisiana for
resolution of any claim or dispute arising hereunder, and such shall be the
exclusive forum for the resolution of such claim or dispute.

8. Taxes. Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable under this Agreement, or any other benefits
received pursuant hereto, any Federal, state and/or local taxes as shall be
required to be withheld under any applicable law or regulation, or, as
applicable, may impute income for tax purposes with respect to any benefits
under this Agreement.

9. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

10. Notices. Any notices required or permitted hereunder shall be addressed to
the Company at its corporate headquarters, attention: General Counsel, or to
Executive at the address then on record with the Company, as the case may be,
and deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his or its address for
future notices.

11. Entire Agreement. This Agreement sets forth the entire agreement of the
Company and Executive with respect to the subject matter hereof and shall
supersede any other understandings or agreements between the parties with
respect to the subject matter hereof.

[Remainder of page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

HANCOCK HOLDING COMPANY

By:

 

 

  Name:   Title:

 

Carl J. Chaney

 

-7-



--------------------------------------------------------------------------------

SCHEDULE A

Restricted Stock Awards

 

Grant Date

   Restricted Shares
Granted &
Outstanding      Full Months
Elapsed for
Proration      Vested Restricted
Shares      Forfeited
Restricted Shares  

November 17, 2009

     4,475         60         4,475         0   

November 16, 2010

     5,527         49         4,514         1,013   

November 21, 2011

     8,509         37         5,247         3,262   

November 15, 2012

     7,358         25         3,066         4,292   

November 21, 2013

     7,620         13         1,651         5,969   

October 24, 2013(1)

     8,600         NA         8,600         0   

 

(1) This restricted stock grant was granted to Executive as a relocation bonus
and will vest in full on the Termination Date.



--------------------------------------------------------------------------------

EXHIBIT A

Geographic Area for Non-Competition and Non-Solicitation Covenants

 

  •   Acadia Parish, Louisiana

 

  •   Allen Parish, Louisiana

 

  •   Ascension Parish, Louisiana

 

  •   Assumption Parish, Louisiana

 

  •   Avoyelles Parish, Louisiana

 

  •   Beauregard Parish, Louisiana

 

  •   Bienville Parish, Louisiana

 

  •   Bossier Parish, Louisiana

 

  •   Caddo Parish, Louisiana

 

  •   Calcasieu Parish, Louisiana

 

  •   Caldwell Parish, Louisiana

 

  •   Cameron Parish, Louisiana

 

  •   Catahoula Parish, Louisiana

 

  •   Claiborne Parish, Louisiana

 

  •   Concordia Parish, Louisiana

 

  •   De Soto Parish, Louisiana

 

  •   East Baton Rouge Parish, Louisiana

 

  •   East Carroll Parish, Louisiana

 

  •   East Feliciana Parish, Louisiana

 

  •   Evangeline Parish, Louisiana

 

  •   Franklin Parish, Louisiana

 

  •   Grant Parish, Louisiana

 

  •   Iberia Parish, Louisiana

 

  •   Iberville Parish, Louisiana

 

  •   Jackson Parish, Louisiana

 

  •   Jefferson Davis Parish, Louisiana

 

  •   Jefferson Parish, Louisiana

 

  •   Lafayette Parish, Louisiana

 

  •   Lafourche Parish, Louisiana

 

  •   La Salle Parish, Louisiana

 

  •   Lincoln Parish, Louisiana

 

  •   Livingston Parish, Louisiana

 

  •   Madison Parish, Louisiana

 

  •   Morehouse Parish, Louisiana

 

  •   Natchitoches Parish, Louisiana

 

  •   Orleans Parish, Louisiana

 

  •   Ouachita Parish, Louisiana

 

  •   Plaquemines Parish, Louisiana

 

  •   Pointe Coupee Parish, Louisiana

 

  •   Rapides Parish, Louisiana

 

  •   Red River Parish, Louisiana

 

  •   Richland Parish, Louisiana

 

  •   Sabine Parish, Louisiana

 

  •   St. Bernard Parish, Louisiana

 

  •   St. Charles Parish, Louisiana

 

  •   St. Helena Parish, Louisiana

 

  •   St. James Parish, Louisiana

 

  •   St. John The Baptist Parish, Louisiana

 

  •   St. Landry Parish, Louisiana

 

  •   St. Martin Parish, Louisiana

 

  •   St. Mary Parish, Louisiana

 

  •   St. Tammany Parish, Louisiana

 

  •   Tangipahoa Parish, Louisiana

 

  •   Tensas Parish, Louisiana

 

  •   Terrebonne Parish, Louisiana

 

  •   Union Parish, Louisiana

 

  •   Vermilion Parish, Louisiana

 

  •   Vernon Parish, Louisiana

 

  •   Washington Parish, Louisiana

 

  •   Webster Parish, Louisiana

 

  •   West Baton Rouge Parish, Louisiana

 

  •   West Carroll Parish, Louisiana

 

  •   West Feliciana Parish, Louisiana

 

  •   Winn Parish, Louisiana

 

  •   Forrest County, Mississippi

 

  •   Hancock County, Mississippi

 

  •   Harrison County, Mississippi

 

  •   Hinds County, Mississippi

 

  •   Jackson County, Mississippi

 

  •   Lamar County, Mississippi

 

  •   Lee County, Mississippi

 

  •   Madison County, Mississippi

 

  •   Pearl River County, Mississippi

 

  •   Rankin County, Mississippi

 

  •   Stone County, Mississippi

 

 

A- 1



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF CLAIMS

1. I, Carl J. Chaney, for and in consideration of certain payments to be made
and the benefits to be provided to me under the Retirement and Restrictive
Covenant Agreement, dated as of November     , 2014 (the “Agreement”) with
Hancock Holding Company (the “Company”) on the date this general release of
claims in favor of the Company (the “General Release”) becomes irrevocable, and
conditioned upon such payments and provisions, and subject to the provisions of
Paragraphs 2, 3, and 4, do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the
Company and each of its past or present subsidiaries and affiliates, its and
their past or present officers, directors, stockholders, employees and agents,
their respective successors and assigns, heirs, executors and administrators,
partners, joint ventures, predecessors, insurers, agents, representatives,
attorneys, adjustors and independent contractors, the pension and employee
benefit plans of the Company, or of its past or present subsidiaries or
affiliates, and the past or present trustees, administrators, agents, or
employees of the pension and employee benefit plans (hereinafter collectively
included within the term the “Company”), acting in any capacity whatsoever, of
and from any and all manner of actions and causes of actions, suits, debts,
claims and demands whatsoever in law or in equity, whether known or unknown,
which I ever had, now have, or hereafter may have, or which my heirs, personal
representatives, successors, signs, attorneys, and executors or administrators
hereafter may have, by reason of any matter, cause or thing whatsoever from the
beginning of my employment with the Company to the date of these presents and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship and the
termination of my employment relationship with the Company, including but not
limited to: (a) any and all claims for monetary damages which have been
asserted, could have been asserted, or could be asserted now or in the future
under the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, the
Older Workers Benefit Protection Act of 1990 (“OWBPA”), Title VII of the Civil
Rights Act of 1964, as amended, and the Americans with Disabilities Act of 1990,
as amended; (b) any and all claims under any federal, state or local laws,
including any claims under the Louisiana Employment Discrimination Law, as
amended, the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., as amended, the
WARN Act, the Family and Medical Leave Act, and the Executive Retirement Income
Security Act of 1974, 29 USC §§ 301 et seq., as amended, and any state human
rights act; (c) any and all other claims under any local statutes under which I
can waive my rights; (d) any and all claims pursuant to any contracts between
the Company and me; (5) any common law claims now or hereafter recognized;
(e) all claims for counsel fees and costs; and (f) all claims for incentive
compensation awards under any plan or payroll practice, along with any claims
under any state wage and hour laws.

2. If any claim is not subject to release, to the extent permitted by law, I
waive any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action proceeding, based on such a claim in which the Company is a
party.

3. The General Release shall not apply to (a) any entitlements under the terms
of the Agreement or under any other plans or programs of the Company in which I
participated and under which I have vested benefits to which I am entitled
consistent with the terms of the plans, other than under any Company separation
or severance plan or programs; (b) rights to

 

B- 1



--------------------------------------------------------------------------------

indemnification I may have under the bylaws of the Company, applicable law, or
as an insured under any directors’ and officers’ liability insurance policy now
or previously in force; and (c) any right I may have to obtain contribution in
the event of the entry of judgment against me as a result of any act or failure
to act for which both I and the Company or any of its officers, directors or
employees are jointly responsible. Further, notwithstanding the foregoing, this
General Release is not intended to interfere with my right to file a charge with
an administrative agency in connection with any claim I may have against the
Company. However, by executing this Agreement, I hereby waive my right to
recover, and agree not to seek any damages, remedies or other relief for myself
in any proceeding I may bring before such agency or in any proceeding brought by
such agency on my behalf.

4. The foregoing shall in no event apply to any claims that, as a matter of
applicable law, are not waivable. The Company and I agree that nothing in this
General Release prevents or prohibits me from: (a) making any disclosure of
relevant and necessary information or documents in connection with any charge,
action, investigation, or proceeding relating to this General Release or the
Agreement, or as required by law or legal process; (b) participating,
cooperating, or testifying in any charge, action, investigation, or proceeding
with, or providing information to, any self-regulatory organization,
governmental agency or legislative body, and/or pursuant to the Sarbanes-Oxley
Act, (c) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization, (d) challenging the knowing and
voluntary nature of the release of ADEA claims pursuant to the OWBPA, or
(e) filing in good faith for and receiving any workers’ compensation benefits
from the Company’s workers’ compensation carrier for any compensable injuries
incurred during my employment. To the extent permitted by law, upon receipt of
any subpoena, court order or other legal process compelling the disclosure of
any such information or documents, I agree to give prompt written notice to the
Company so as to permit the Company to protect its interests in confidentiality
to the fullest extent possible. To the fullest extent provided by law, I agree
and acknowledge, however, that I am waiving any right to recover monetary
damages in connection with any such charge, action, investigation or proceeding.
To the extent I receive any monetary relief in connection with any such charge,
action, investigation or proceeding, the Company will be entitled to an offset
for the benefits made pursuant to this General Release, to the fullest extent
provided by law.

5. The Company and I further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in Federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies. I retain the right to participate in any such action and to seek any
appropriate non-monetary relief. I retain the right to communicate with the EEOC
and comparable state or local agencies and such communication can be initiated
by me or in response to the government and such right is not limited by any
non-disparagement claims. The Company and I agree that communication with
employees plays a critical role in the EEOC’s enforcement process because
employees inform the agency of employer practices that might violate the law.
For this reason, the right to communicate with the EEOC is a right that is
protected by federal law and neither the General Release nor the Agreement
prohibit or interfere with those rights. Notwithstanding the foregoing, I agree
to waive any right to recover monetary damages in any charge, complaint or
lawsuit filed by me or by anyone else on my behalf.

 

B- 2



--------------------------------------------------------------------------------

6. Subject to the limitations of Paragraphs 2, 3, and 4, I expressly waive all
rights afforded by any statute which expressly limits the effect of a release
with respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

7. I hereby agree and recognize that my employment with the Company was
permanently and irrevocably severed on December 31, 2014 (the “Termination
Date”) and the Company has no obligation, contractual or otherwise to me to
hire, rehire or reemploy me in the future. I acknowledge that the terms of the
Agreement provide me with payments and benefits which are in addition to any
amounts to which I otherwise would have been entitled.

8. I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state or local statute or regulation, or of any duty owed by the Company and
that the Agreement was, and this Release is, executed voluntarily to provide an
amicable resolution of my employment relationship with the Company.

9. I hereby certify that I have read the terms of this Release, that I have been
advised by the Company to discuss it with my attorney, that I have received the
advice of counsel and that I understand its terms and effects. I acknowledge,
further, that I am executing this Release of my own volition with a full
understanding of its terms and effects and with the intention of releasing all
claims recited herein in exchange for the consideration described in the
Agreement, which I acknowledge is adequate and satisfactory to me. None of the
Company or any of its employees, agents, representatives or attorneys has made
any representations to me concerning the terms or effects of this Release other
than those contained herein.

10. I hereby acknowledge that I may accept this General Release by signing it
and returning it to the Company, care of Rudi Thompson, Chief Human Resources
Officer, [Hancock Holding Company, One Hancock Plaza, 2510 14th Street,
Gulfport, Mississippi 39502], within 21 days of my Terminated Date (or receipt
of the General Release, if later). After executing this Release, I hereby
acknowledge that I will have seven days to revoke this General Release (the
“Revocation Period”) by indicating my desire to do so in writing delivered to
Rudi Thompson, Chief Human Resources Officer at the address above (or by
electronic mail delivery in “pdf” form to Rudi.thompson@hancockbank.com or by
fax to 228-868-4627 by no later than 5:00 p.m. C.S.T. on the seventh day after
the date I sign this General Release. If the last day of the Revocation Period
falls on a Saturday, Sunday or holiday, the last day of the Revocation Period
will be deemed to be the next business day. In the event that I revoke this
Release, the Company shall not provide me with the payments and benefits
described in Section 2 of the Agreement that are conditioned upon the
effectiveness of this Release. The “effective date” of this Release shall be the
eighth day after I sign this Release.

11. I hereby further acknowledge that the terms of Section 3 of the Agreement
shall continue to apply and that I will abide by and fully perform such
obligations.

 

B- 3



--------------------------------------------------------------------------------

Intending to be legally bound hereby, I execute the foregoing Release this
            day of January, 2015.

 

 

 

     

 

Witness     Carl J. Chaney

 

B- 4